DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,341,904. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	




Prior Art Citation

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
Li et al.  (US 2017/0084253), taken to be the closest prior art, shows the Light-emitting diode (LED) driving apparatus, comprising: a plurality of LED drivers (see for example Figs. 3-9), wherein the first stage LED driver receives an original data signal and outputs a first data signal (see for example 130a-130a-n and para. 0040-0042), the Nth stage LED driver receives a (N-1)th data signal and 5outputs a Nth data signal, and N is a positive integer, wherein the Nth stage LED driver comprises: a clock  circuit (see for example para. 0055-0056 and 0067-0070); and a first transmitter, outputting the Nth data signal according to the sampled data signal (see for example para. 0055-0056 and 0066-0077).  


Li et al. further shows, wherein the (N-I)th data signal 5received by the Nth stage LED driver comprises a (N-1)th display data signal and a (N-1)th clock signal, and the (N-1)th display data signal and the (N-1)th clock signal are encoded with a first encoding format (taken to be the encoding of the data, see for example Figs. 3-9 and para. 0051-0052, 0055-0056 and 0066-0077).  



Zeng (US 10,565,935), Shimomura et al. (US 2011/0109228), Lee et al. (US 2017/0124949) and Tanietto et al. (US 2005/0135471), all show an apparatus such a display or driving device having the ability of recovering data and clock generation.






Reasons For Allowance


Claims 1-10 are allowed over the prior art of record.

The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-10
The prior art of record, including the closest prior art Li et al.  noted above, taken alone or in combination does not teach or suggest the Light-emitting diode (LED) driving apparatus having the combination of elements with their recited functions, along with wherein the second stage LED driver comprises: a clock data recovery circuit, generating a recovery clock signal and a recovery data signal according to the first data signal; a data storage, sampling the recovery data signal at clock signal edges of the recovery clock signal to generate a sampled recovery data signal; and a first transmitter, outputting the second data signal according to the sampled recovery data signal, as set forth in claims 1-10.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687